Citation Nr: 1738528	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected left shoulder osteoarthritis.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent prior to February 10, 2016 and in excess of 20 percent thereafter for service-connected left knee osteoarthritis with patellofemoral pain.

4.  Entitlement to an initial rating in excess of 10 percent prior to February 10, 2016 and in excess of 20 percent thereafter for service-connected right knee patellofemoral syndrome with osteoarthritis.

5.  Entitlement to a compensable initial rating for service-connected tinea pedis and onychomycosis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left eye injury.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to service connection for left lower extremity disability, claimed as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2010, September 2010, and January 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an October 2014 rating decision, the RO granted a higher initial rating of 30 percent for service-connected migraine headaches and a higher initial rating of 20 percent for service-connected left shoulder disability, both increases were assigned effective from April 18, 2014.  In a June 2016 rating decision, the effective dates for the increased ratings were changed to January 14, 2010, the date of service connection.  The Veteran has not expressed satisfaction with the increased disability ratings; these matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The October 2014 rating decision also granted separate ratings for left knee posterior and anterior instability, left knee limitation of extension, right knee posterior and anterior instability, and right knee limitation of extension.  To the Board's knowledge, the Veteran has not disagreed with these matters; as such, they will be addressed no further herein.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The matters of entitlement to service connection for a low back disability and residuals of a left eye injury are being reopened herein; the merits of service connection as well as the matters of entitlement to higher initial ratings for right and left knee disabilities, and entitlement to service connection for a left lower extremity disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  From the date of service connection, the Veteran's service-connected left shoulder disability has been manifested by disability equating to abduction limited to 45 degrees.

2.  From the date of service connection, the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

3.  From the date of service connection, the Veteran's tinea pedis with onychomycosis has affected less than 5 percent of the entire body, and less than 5 percent of the exposed areas affected, and has required no more than topical therapy; these skin disabilities were not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.

4.  In a June 1994 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a low back disability and an injury to the left eye.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

5.  The evidence received since the final June 1994 rating decision includes statements of the Veteran, which relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disability and an injury to the left eye and, if presumed credible, raise a reasonable possibility of substantiating the claims.

6.  Obstructive sleep apnea did not have its onset in service and is not otherwise related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a 30 percent disability rating for service-connected left shoulder osteoarthritis have been met since the date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5001, 5201, 5203 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for migraine headaches have been met since the date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8100 (2016).

3.  The criteria for a compensable rating for service-connected tinea pedis with onychomycosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, DC 7899, 7806 (2016).

4.  New and material evidence has been received to warrant reopening of the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has been received to warrant reopening of the claim of service connection for residuals of a left eye injury.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Obstructive sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran was afforded VA examinations April 2010, May 2010, August 2013, November 2013, August 2014, June 2015, March 2016, May 2016, and June 2016 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2010, May 2010, August 2013, November 2013, August 2014, June 2015, March 2016, May 2016, and June 2016 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The record does not show, nor has the Veteran contended, that the service-connected disabilities adjudicated herein have increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

a. Left shoulder

Here, the Veteran is assigned a 20 percent evaluation for left shoulder osteoarthritis from the date of service connection, January 14, 2010.  As discussed below, the Board concludes that a 30 percent evaluation is warranted for the entire appeal period.  Thus, a staged rating is not appropriate for the Veteran's service-connected left shoulder disability.

The Veteran's service-connected left shoulder osteoarthritis has been rated as 20 percent disabling pursuant to Diagnostic Codes 5010 (arthritis, due to trauma) - 5201 (arm, limitation of motion of).  See 38 C.F.R. § 4.71a (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Limitation of motion of the arm is evaluated under DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed (documented by VA examinations in April 2010, November 2013, August 2014, June 2015, and March 2016), his service-connected left shoulder disability affects his minor extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the minor extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 20 percent rating for the minor extremity.  Where motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minority extremity.  38 C.F.R. § 4.71a, DC 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

In this matter, the Veteran was awarded service connection for osteoarthritis of the left shoulder in a June 2010 rating decision; a 10 percent rating was assigned from January 14, 2010.  The Veteran disagreed with the assigned rating and this appeal followed.

The Veteran was initially afforded a VA examination in April 2010 at which time the examiner noted the Veteran's complaints of weakness, stiffness, giving way, lack of endurance, fatigability, and pain.  He did not report swelling, heat, redness, locking, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He described flare-ups of left shoulder pain that is 10/10 in severity.  These flare-ups occur six times per week and last for one hour.  The flare-ups are precipitated by physical activity and are alleviated by rest and Aleve.  The Veteran had not required surgery or hospitalization to treat his left shoulder symptoms.  He denied periods of incapacitation.  Upon physical examination, the examiner noted left shoulder tenderness with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no evidence of subluxation or ankylosis.  Range of motion testing documented forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  There was no objective evidence of pain upon range of motion testing.  The examiner stated that the Veteran's "joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use."  Neurological examination was intact.  X-ray of the left shoulder revealed osteoarthritis.

In his July 2010 notice of disagreement (NOD), the Veteran reported constant pain in his left shoulder.  He indicated that he "cannot work on jobs that require a minimum of physical activity.  I have constant flare-up[s] that prevent me from raising my arm."

VA treatment records dated in February 2013 noted the Veteran's complaint of left shoulder pain after falling one month prior.  Physical examination revealed full flexion with pain, and full abduction with pain.  External rotation was normal.  Internal rotation was limited primarily because of tightness.

In an August 2013 statement, the Veteran asserted that his left shoulder pain is getting worse on a daily basis, and he cannot raise his arm beyond midway.

The Veteran was afforded a VA examination in November 2013 at which time he reported that his left shoulder condition has become worse.  Range of motion testing revealed flexion to 180 degrees with no objective evidence of pain; abduction was also full at 180 degrees.  There was no localized tenderness or pain upon palpation.  Muscle strength was intact.  Repetitive use testing did not reveal any additional limitation of motion.

VA treatment records dated in September 2014 noted that the Veteran continued to experience severe left shoulder pain at 8/10 in severity.  He reported that he is unable to raise his left arm or perform any overhead lifting.  The Veteran indicated that his left shoulder symptoms significantly impact his quality of life.  It was noted that he has undergone physical therapy to treat his left shoulder symptoms without improvement.  He takes Aleve and Tramadol for his pain.  The examiner noted that there was a "mild degree of muscle atrophy around the biceps tendon region of the left shoulder."  There was also tenderness to palpation.  Active range of motion testing revealed flexion to 90 degrees and abduction to 80 degrees with an inability to fully extend his elbow with those motions.  External rotation was to 20 degrees and there was internal rotation to the back, hip, and pocket.  Sensation was slightly decreased in the left arm.  Strength testing showed muscle strength at 3/5 in the left arm.  The treatment provider reported that magnetic resonance imaging (MRI) scan revealed osteoarthritis of the left shoulder, as well as a rotator cuff tear.

The Veteran was afforded a VA examination in August 2014 at which time a diagnosis of degenerative osteoarthritis with acromioclavicular joint involvement, spurring, and calcific tendonitis, was indicated.  The Veteran reported that he has no left arm strength.  He stated that his left shoulder causes constant pain and "[i]t hurts when talking, laughing, and [with] sudden movement."  Range of motion testing documented flexion to 80 degrees with pain at 75 degrees, and abduction to 80 degrees with pain at 75 degrees.  The Veteran was unable to perform repetitive use testing of the left shoulder due to pain.  The examiner noted that the Veteran's left shoulder exhibited less movement than normal, weakened movement, and pain on swelling.  Physical examination revealed localized tenderness and pain on palpation.  Guarding was also noted.  Muscle strength was 4/5, and impingement testing was positive.  There was no evidence of ankylosis.  The Veteran reported a history of mechanical symptoms such as clicking and catching in the left shoulder.  He denied recurrent dislocation or subluxation.  The examiner noted that the Veteran's left shoulder disability does impact his ability to work.  Specifically, "[t]he impact of the shoulder/arm condition on the claimant's ability to work is early fatigability which limits lifting and overhead work."

VA treatment records dated in January 2015 indicated that the Veteran underwent surgery to repair a rotator cuff tear in his left shoulder.

The Veteran was subsequently afforded a VA examination in June 2015 at which time the examiner confirmed a diagnosis of status-post left shoulder acromioclavicular (AC) joint repair with residuals of scars and limitation in range of motion.  The Veteran reported flare-ups of left shoulder symptoms with stinging pain, numbness, no strength, inability to lift his left arm without pain, and pain with any type of work as well as family activities.  Range of motion testing revealed flexion to 140 degrees, abduction to 140 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees; there was pain throughout.  The examiner explained that pain was noted upon range of motion testing, but it did not result in additional functional loss.  There was no crepitus.  The Veteran exhibited localized tenderness at the AC joint.  He was able to perform repetitive motion testing with no additional loss of function.  The examiner reported that "pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over a period of time."  There was no reduction in muscle strength.  There was no muscle atrophy or ankylosis of the left shoulder.  There was no continuing rotator cuff impairment.  There was no evidence of instability of the left shoulder joint.

In a June 2015 statement, the Veteran contended that his left shoulder symptoms had worsened.  He was therefore afforded another VA examination of the left shoulder in March 2016.  The examiner confirmed a diagnosis of osteoarthritis of the left shoulder.  The Veteran reported flare-ups of the left shoulder with "unbearable pain, constant, every day 24 hours pain, no strength, stinging, burning, [and] no range of motion."  The Veteran reported that he cannot fully raise his arms, has no left arm strength, and cannot use his left arm/shoulder for exercise.  Range of motion testing revealed flexion to 150 degrees, abduction to 150 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees; there was pain throughout motion testing.  The examiner noted there was localized tenderness of the left shoulder.  There was no evidence of crepitus.  The examiner reported that pain was noted upon examination but does not result in or cause functional loss.  The Veteran was able to perform repetitive use testing, and there was no additional limitation of motion.  There was no objective evidence of reduction in muscle strength of the left arm and there was no evidence of muscle atrophy.  There was also no ankylosis of the left shoulder.  The examiner indicated that there was no instability or dislocation of the left shoulder.  The Veteran had a rotator cuff repair surgery in January 2015 and complained of a residual scar and pain.  The examiner determined that the Veteran's left shoulder disability has no impact on his ability to maintain gainful employment.

The above-described evidence reflects that demonstrated motion in the Veteran's left shoulder has been, at worst, well beyond that required for even a minimum rating of 20 percent for the minor extremity under DC 5201 (motion limited to the shoulder level).  However, the Veteran has repeatedly described severe left shoulder pain with flare-ups, subjective loss of strength, and significantly limited range of motion.  As such, the Board finds that the Veteran's left shoulder symptomatology more nearly approximates the criteria for a 30 percent evaluation under DC 5201, when considering his competent contentions of functional loss due to pain and other factors.  See Mitchell, 25 Vet. App. 32; Johnson, 9 Vet. App. 7; DeLuca, 8 Vet. App. at 204-207; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The Board therefore finds that the criteria of a disability rating of 30 percent disabling under DC 5201 have been approximated.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.1, 4.3, 4.71a; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder osteoarthritis, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 30 percent assigned herein would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 30 percent rating is warranted for service-connected left shoulder osteoarthritis from the date of service connection.  This is the maximum schedular rating available.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Migraine headache

Here, the Veteran is assigned a 30 percent evaluation from the date of service connection, January 14, 2010.  As discussed below, the Board concludes that a 50 percent evaluation is warranted for the entire appeal period.  Thus, a staged rating is not appropriate for the Veteran's service-connected migraine headaches.

The Veteran's migraine headaches have been rated under DC 8100.  Under DC 8100, which addresses migraines, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a 50 percent rating is assigned when migraines with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. (1999), in which the Court quoted DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

Here, the Veteran filed a claim of entitlement to service connection for migraine headaches in January 2010.  He was thereafter afforded a VA examination in April 2010 at which time he reported constant headache pain that can start at any time without warning and is relieved only by time or lying down.  He stated that when headaches occur, he is able to go to work but requires medication.  He reported an average of five headaches per week, lasting two hours at a time.  His symptoms include blurry vision and nausea.  His ability to perform daily functions during flare-ups is limited due to discomfort and pain.  His headaches are treated with BC powder, Aleve, extra-strength Tylenol, and Prednisone Melatonin.  The examiner stated that the Veteran's overall functional impairment due to headache pain is that he "has to take days off from work until the pain goes away."

In his July 2010 NOD, the Veteran reported that his migraine headaches are constant and, at times, prevent him from working.  He stated that he takes Aleve tablets daily, but it has no effect on his migraine headaches.

The Veteran was afforded a VA examination in November 2013 as to his migraine headaches.  He reported that he continues to treat his headaches with Aleve.  The headache pain is localized to on the right side of his head.  He does not experience non-headache symptoms.  The Veteran reported that the duration of his headaches is less than one day.  He reported characteristic prostrating attacks over the last several months, occurring less than once every two months.  He denied very frequent prostrating attacks of non-migraine headache pain.  The examiner reported that the Veteran's migraine headaches have no impact on his ability to work.

In August 2014, a VA examination was conducted to assess the Veteran's migraine headaches.  The examiner noted the Veteran's report that he takes Aleve to relieve his headache pain.  The Veteran reported pulsating or throbbing head pain, on both sides of his head that worsens with activity.  He also endorsed nausea, vomiting, sensitivity to light, and sensitivity to sound.  He needs to lie down in a dark room when migraine symptoms occur.  The Veteran's headaches last less than one day.  The Veteran reported characteristic prostrating attacks of migraine headaches, which occur more frequently than once per month.  He also endorsed prostrating attacks of non-migraine headache pain, which occur more frequently than once per month.  The examiner noted that the Veteran experienced very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner noted that the impact of the headaches on the Veteran's ability to work is that he "misses or gets sent home from work at times."

The Veteran was afforded a VA examination as to his migraine headaches in June 2015, at which time the examiner noted the Veteran's continuing migraine headaches, including migraine variants.  The Veteran reported constant head pounding, blurred vision, and nausea.  His headaches are treated with Tramadol and Naproxen.  He reported that his constant head pain is pulsating or throbbing in nature, on both sides of his head, and worsens with physical activity.  He also reported symptoms of sensitivity to light, sensitivity to sound, changes in vision (such as scotoma, flashes of light, or tunnel vision), and weakness.  The Veteran indicated that his headaches can occur anytime without warning.  The examiner noted the Veteran's report of characteristic prostrating attacks, occurring more frequently than once per month.  The examiner further stated that the Veteran experiences very frequent prostrating and prolonged attacks of migraine headache pain.  He does not experience prostrating attacks of non-headache pain.  The examiner reported that the Veteran's headaches have no impact on his ability to work.

The Veteran was most recently afforded a VA examination in May 2016 as to his headaches.  He reported constant, daily headache pain with blurred vision.  His headaches are treated with Naprosyn and Tramadol.  He endorsed vision changes during his headaches such as scotoma, flashes of light, or tunnel vision.  His headaches occur on both sides of his head and last less than one day.  The examiner reported that the Veteran had no characteristic prostrating attacks of headache pain over the last several months.  He further indicated that the Veteran's headaches have no impact on his ability to work.

In weighing the clinical and lay evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the Veteran's migraine headaches is warranted from the date of service connection.  Although the evidence varies concerning the severity of the Veteran's headaches, the Board notes that the Veteran has reported frequent, severe, and chronic headaches during the appeal period.  He has repeatedly asserted that these headaches are prostrating in nature.  The Board notes that the frequency, duration, severity, and impairment caused by the disorder are based on lay statements by the Veteran.  As corroborated by the VA examiners, the Veteran is competent to report these observable symptoms and their effects, and the Board concludes that his reports are essentially credible because they have been consistent and accepted by VA examiners and VA treatment providers.  Moreover, the Veteran's competent contentions that his migraine headaches are productive of severe economic inadaptability have been repeatedly documented in the claims file.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected migraine headaches, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 50 percent assigned herein would be warranted.  Hart, supra.

Accordingly, for the foregoing reasons, the Board finds that the preponderance of evidence shows that the Veteran's migraine headaches more nearly approximate the schedular criteria for a 50 percent rating from the date of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  This is the maximum schedular rating available.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


c. Tinea pedis and onychomycosis

The Veteran is assigned a noncompensable disability rating for service-connected tinea pedis with onychomycosis under DC 7806.  He maintains that he is entitled to a higher rating for his service-connected disability.  For the reasons set forth below, the Board finds that a compensable rating is not warranted for service-connected tinea pedis with onychomycosis during the appeal period.

Under the regulations for the evaluation of skin disabilities, dermatophytosis, including tinea pedis, is evaluated under DC 7813.  38 C.F.R. § 4.118 (2016).  This code instructs raters to rate under the criteria for disfigurement of the head, face, or neck (DC 7800); scars (DC's 7801-7805); or dermatitis (DC 7806), depending upon the predominant disability.  As the Veteran's skin disability has not been associated with scarring, the Board will evaluate this disability under the criteria for dermatitis.

DC 7806 assigns disability ratings of 10 percent where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and 30 percent where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  38 C.F.R. § 4.118, DC 7806.

In this matter, the Veteran was awarded service connection for tinea pedis with onychomycosis in a September 2010 rating decision; a noncompensable (zero percent) rating was assigned.  He disagreed with the assigned rating and this appeal followed.

The Veteran was afforded a VA examination in May 2010 at which time the examiner noted that the Veteran has itching between his toes and on the bottoms of his feet.  There is also skin shedding and crusting between the toes and on the bottoms of his feet.  The Veteran described his symptoms as "constant."  His skin disability is treated with Gold Bond powder, as needed.  The Veteran reported constant foot pain.  Upon physical examination, the examiner diagnosed the Veteran with tinea pedis; specifically, hyperpigmentation of less than 6 square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The examiner stated that the Veteran's skin disability is less than zero percent of the exposed area.  The coverage of the skin lesions relative to the whole body is 2 percent.  There is no evidence of systemic disease.  The examiner reported that the Veteran's onychomycosis is located on his bilateral toenails.  It affects zero percent of the exposed area, and 1 percent of the Veteran's entire body.  Subjective factors are itching, shedding, and crusting.  The skin disability has no impact on the Veteran's usual occupation or daily activities.

The Veteran was afforded a VA examination as to his skin disability in November 2013.  The examiner confirmed continuing diagnoses of tinea pedis and onychomycosis.  He has not been prescribed oral or topical medication to treat his symptoms in the past 12 months.  He has had no debilitating episodes due to his skin disability.  The examiner reported that the Veteran's skin disability is asymptomatic.

In August 2014, the Veteran was afforded another VA examination to assess the severity of his service-connected skin disability.  The examiner indicated that the Veteran continues to experience tinea pedis and onychomycosis; specifically, epidermal inflammation with toenail thickening, discoloration, brittleness, and increased curvature.  He reported that his right foot has become numb behind his little toe.  There was no evidence of disfigurement.  The Veteran's skin disability has been treated with Lotrimin for bilateral toenail fungus in the past 12 months; the duration of the treatment is 6 weeks or more, but less than constant.  There have been no debilitating episodes of the Veteran's skin disability.  The examiner reported that the Veteran's skin disability affects less than 5 percent of his total body area, and zero percent of the exposed area.  The skin disability has no impact on the Veteran's ability to work.

In sum, the medical evidence clearly reflects that the Veteran's tinea pedis with onychomycosis covers less than 5 percent of the entire body, and less than 5 percent of exposed areas affected, and no more than topical therapy was required during the past 12-month period.  The record therefore does not show that the Veteran's skin disability affects at least 5 percent of the entire body, or at least 5 percent of the exposed area, so as to warrant a compensable rating under DC 7806.

Moreover, the evidence does not demonstrate that the Veteran's skin disability requires systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  The criteria for a compensable rating for service-connected tinea pedis with onychomycosis are therefore not met.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his skin condition is more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  Although the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not always competent to assess whether the symptomatology meets a specific disability rating under the applicable diagnostic code criteria.  In any event, the Board finds that the objective medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiner examined the Veteran, and provided specific clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own general statements regarding his increased symptomatology.

The Board notes that dermatophytosis, including tinea inguium, may alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805).  See 38 C.F.R. § 4.118, DC 7813.  However, the evidence does not show that the Veteran's skin disability affects the head, face, or neck, is painful or unstable, or affects an area large enough to warrant a compensable rating under DC 7801 or DC 7802.  Moreover, the evidence of record does not suggest that the Veteran's tinea pedis with onychomycosis results in any functional impairment, nor has the Veteran so suggested.  As such, a higher rating under these diagnostic codes would not afford the Veteran.

The Board has considered whether the Veteran is entitled to a staged rating.  However, the Board finds that the disability picture for the Veteran's service-connected disability more closely approximates that contemplated by the currently assigned noncompensable evaluation throughout this appeal.
In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  However, as a preponderance of the evidence is against the assignment of a compensable disability rating, such rule does not apply and the claim must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette , supra.

III. Claims to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a June 1994 decision, the RO denied the Veteran's original claims of entitlement to service connection for a back disability and a residual of an injury to the left eye (claimed as "cut under left eye").  The Veteran did not appeal, and as new and material evidence was not received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's June 1994 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claims of service connection for a low back disability and residuals of a left eye injury.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in June 1994.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claims.

The additional evidence includes the Veteran's VA and private treatment records which document a diagnosis of degenerative disc disease (DDD) of the lumbosacral spine, as well as VA treatment records which note the Veteran's complaints of blurry vision and "a 'trashy' feeling in his left eye."  See, e.g., the VA treatment records dated February 2008, April 2016, and August 2016.  Moreover, the Veteran has submitted statements concerning his chronic back symptoms following his military discharge and continuing to this day.  See, e.g., the Veteran's statements dated January 2010, March 2010, and July 2016.  He has also submitted statements concerning the extent and etiology of his left eye disability, which he argues resulted from his in-service head injury and/or his service-connected migraine headaches.  See, e.g., the Veteran's statements dated January 2010, November 2014, December 2015, and July 2016.

For reasons discussed below in the remand portion of this decision, the Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claims and triggers VA's duty to provide medical opinions to determine if the Veteran's diagnosed lumbosacral spine disability and claimed residuals of left eye injury were incurred in or aggravated during service, as well as whether the Veteran's claimed left eye disability is caused or aggravated by his service-connected migraine headaches.  38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claims of service connection for low back disability and residuals of a left eye injury are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claims, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits as to the pending claims.

IV. Merits of service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran contends that he developed obstructive sleep apnea during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from April 1983 to February 1994.  His STRs, including his December 1993 separation examination, do not document complaints of impaired sleep including apnea.

Post-service treatment records show that the Veteran was diagnosed with severe obstructive sleep apnea following a sleep study conducted in May 2003.  Treatment records dated from that time document an on-going diagnosis of sleep apnea.  See, e.g., the VA treatment records dated May 2008.

In a November 2014 statement, the Veteran's spouse indicated that she and the Veteran had been married for 26 years.  She stated that the Veteran's sleep condition was not in existence prior to his military service.  She reported that the Veteran has a history of snoring and sometimes stops breathing in his sleep.

In June 2016, the Veteran was afforded a VA medical opinion as to the etiology of his diagnosed obstructive sleep apnea.  The examiner reviewed the Veteran's treatment records and medical history and opined, "it is the opinion of this examiner that the Veteran's sleep apnea is less likely as not (less than 50 percent or greater probability) incurred in or caused by military service from" April 1993 to February 1994.  The examiner noted that the Veteran's sleep apnea was diagnosed after service.  The examiner explained, "[s]leep apnea is a condition with a specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness, or other nonspecific complaints.  Snoring is not sleep apnea."  The examiner continued, "[s]leep apnea is caused by the blockage of the upper airway by the tongue and soft palate.  Risk factors include a genetic predisposition, obesity, short large diameter neck smoking, alcohol consumption and the use of sedatives and tranquilizers; (May Clinic July 2012).  Risk is not cause."  The examiner concluded, "[n]o event or exposure in military service caused sleep apnea."

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service outweighs any medical evidence suggestive of a nexus.  In particular, the June 2016 VA medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and analysis of the Veteran's medical history.  The Board therefore places significant weight on the findings set forth in the June October 2016 VA opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the June 2016 examiner concluded that the Veteran's diagnosed obstructive sleep apnea is not etiologically related to his military service, to include his contentions of in-service snoring.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the June 2016 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the June 2016 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of nexus.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d at 1377 n.4.  The Veteran's testimony that his sleep apnea is related to his military service has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's contentions in support of service connection are contradicted by the findings of the June 2016 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Moreover, there is no indication in the medical evidence of record that sleep apnea was diagnosed during the Veteran's military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  In fact, there is no documentation of sleep complaints until 2003, years after the Veteran's February 1994 military discharge.  C.f., Walker, 708 F.3d at 1331.  Accordingly, the Veteran's contentions regarding chronic sleep apnea symptoms dating from service and being related to service or service-connected disability are less probative than the findings of the June 2016 VA examiner, as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating of 30 percent, but no higher, for the service-connected left shoulder disability is granted, subject to laws and regulations governing the payment of monetary benefits.

An initial rating of 50 percent, but no higher, for the service-connected migraine headaches is granted throughout the appeal period, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable rating for service-connected tinea pedis with onychomycosis is denied.

New and material evidence having been received, the application to reopen the claim of service connection for a low back disability is granted.

New and material evidence having been received, the application to reopen the claim of service connection for residuals of a left eye injury is granted.

Entitlement to service connection for obstructive sleep apnea is denied.





REMAND

For the reasons expressed below, the Board finds that the remaining issues on appeal must be remanded for additional evidentiary development.

With respect to the reopened claim of entitlement to service connection for a low back disability, the Veteran contends that he incurred a back injury from lifting in the motor pool and/or while performing numerous parachute jumps during his military service.  See, e.g., the Veteran's claim dated February 1994 and the Veteran's statements dated January 2010, and private treatment records dated April 1998.  To this end, the Board notes that the Veteran's DD-214 indicates that his military occupational specialty (MOS) was light vehicle mechanic and he earned the parachutist badge.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  Additionally, the Veteran's November 1982 enlistment examination documented his report of recurrent back pain; a back disability was not diagnosed at that time.  In his December 1993 service separation examination, the Veteran reported "back pains since being on jump status and working in the motor pool lifting objects."  As indicated above, the Veteran has since been diagnosed with DDD of the lumbar spine.  As the Veteran has not been afforded a VA opinion as to the question of nexus, this matter should be remanded in order to afford him a VA opinion with respect to the etiology of the diagnosed disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the reopened claim of entitlement to service connection for residuals of a left eye injury, the Veteran has asserted that he suffers from blurry vision in his left eye due to his military service and/or his service-connected migraine headaches.  See, e.g., the Veteran's statement dated January 2010.  To this end, STRs show that the Veteran was treated for a cut under his left eye in December 1986, as a result of an athletic accident.  Post-service treatment records dated in August 2016 noted diagnoses of astigmatism/presbyopia, and dry eye syndrome.  The Veteran has not been afforded a VA examination as to his claimed left eye disability.  The Board therefore finds that this issue must be remanded in order to afford the Veteran a VA examination as to questions of diagnosis and etiology of the claimed left eye disability.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2016).

With regard to the service-connected right knee disability, the Veteran was last afforded a VA examination in February 2016.  The record shows that he underwent arthroscopic surgery on his right knee in November 2016.  He has asserted that the right knee disability worsened following the surgery.  See, e.g., the Veteran's statement dated July 2016 and August 2016.  Moreover, he has contended that his service-connected left knee disability has worsened as a result of "taking so much more pressure" following the November 2016 right knee surgery.  See the Veteran's statement dated July 2016.  As such, upon remand, the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his right and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

The Board notes that the Veteran's claim of entitlement to left thigh numbness is inextricably intertwined with the matter of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to service connection for left thigh numbness must also be remanded.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange for a medical professional, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed low back disability had its onset in service or is otherwise etiologically-related to service.

The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3. Schedule the Veteran for a VA examination to determine the etiology of his claimed residuals of left eye injury.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should identify all diagnosed left eye disabilities, to include the claimed blurry vision.

With respect to any diagnosed left eye disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed left eye disability was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include his migraine headaches.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected right and left knee disabilities.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

5. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


